Exhibit 10.2 [form8k212.htm]
 
TECHNOLOGY RESEARCH CORPORATION


AMENDED AND RESTATED
2000 LONG TERM INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT




This RESTRICTED STOCK AGREEMENT (the "Agreement") is made this ____ of
__________, ____, between TECHNOLOGY RESEARCH CORPORATION, a Florida
corporation, (the "Company") and ________________________, (the "Director").


BACKGROUND INFORMATION


The Company desires to promote the long-term interests of the Company by
providing an additional incentive for such Directors and to further align such
Directors’ interests with those of the Company’s shareholders and thereby
promote the long-term financial interests of the Company, including the growth
in value of the Company’s equity and enhancement of long-term shareholder
return. In order to achieve such goals, the Company has determined to provide
certain individuals with compensation opportunities based on the performance of
the Company's common stock.  To that end, the Company has adopted  an Amended
and Restated 2000 Long Term Incentive Plan (the "Plan"), a copy of which is
available at the Company’s executive offices, and has decided to grant the
Director fully paid and non-assessable shares of the Company’s restricted stock
under such Plan.


Director acknowledges and represents that he has reviewed the terms of this
Agreement, has received a copy of the Plan and has been advised of his right to
consult with a tax advisor, financial consultant or legal counsel to obtain
legal or financial advice regarding this Agreement.  Unless otherwise provided
in this Agreement, this Agreement shall be subject to the provisions of the
Plan.  Accordingly, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto agree as
follows:


OPERATIVE PROVISIONS


1. Definitions.  As used herein, the following definitions will apply:


(a)"Affiliate" means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.


(b)"Board" means the Board of Directors of the Company.


(c)"Change in Control" means a change in control event of the Company, as that
term is defined in the Company’s Amended and Restated 2000 Long Term Incentive
Plan.


(d)"Committee" means the Compensation Committee of the Board.


(e)"Common Stock" means the Company’s common capital stock, $.51 par value.


(f)"Escrow Agent” means the Secretary of the Company.


(g)"Restricted Stock" means the shares issued to Director pursuant to this
Agreement.


(h)"Shares" means shares of the Company’s Common Stock.


2. Grant.  Subject to the terms of the Plan, the Company hereby irrevocably
grants to Director _____shares of the Restricted Stock in consideration for
services to be performed by Director for the Company on the terms and conditions
herein set forth.


3. Vesting.  Subject to Director’s continuing service to the Company on the
vesting dates, the Restricted Stock will vest as follows:  (i) one-third of the
Restricted Stock will vest one year after the grant date; (ii) an additional
one-third of the Restricted Stock will vest two years after the grant date; and
(iii) the remaining one-third of the Restricted Stock will vest three years
after the grant date.  The table below sets forth the vesting dates for the
Restricted Stock:


Number of Shares of Common Stock
 
Vesting Date
                       



4. Stock Certificates.  Certificates for the Restricted Stock registered in
Director’s name shall be issued and delivered to the Secretary of the Company
and held in escrow until such shares of Restricted Stock have vested in
accordance with Section 3 above.


5. Shares Held in Escrow.  Unless and until the Shares of Restricted Stock will
have vested in the manner set forth in Section 3 above, such Shares will be
issued in the name of Director and held by the Escrow Agent and will not be
sold, transferred or otherwise disposed of, and will not be pledged or otherwise
hypothecated. The Company may instruct the transfer agent for its Common Stock
to place a legend on the certificates representing the Restricted Stock or
otherwise note its records as to the restrictions on transfer set forth in this
Agreement. The certificate or certificates representing such Shares will not be
delivered by the Escrow Agent to Director unless and until the Shares have
vested and all other terms and conditions in this Agreement have been satisfied.


6. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Shares of Restricted Stock at any time. If so accelerated, such Shares will be
considered as having vested as of the date specified by the Committee.


7. Termination of Directorship.  Notwithstanding any contrary provision of this
Agreement, the balance of the Shares of Restricted Stock that have not vested
pursuant to Section 3 above will be forfeited and automatically transferred to
and reacquired by the Company at no cost to the Company upon the date Director's
directorship with the Company or an Affiliate terminates.  Director hereby
appoints the Escrow Agent with full power of substitution, as Director's true
and lawful attorney-in-fact, with irrevocable power and authority in the name
and on behalf of Director to take any action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to transfer the certificate or certificates evidencing such unvested Shares to
the Company upon such termination of employment.  In the event that directorship
is terminated following a Change in Control of the Company, then all unvested
shares of Restricted Stock granted under this Agreement will immediately vest
upon Director’s termination.


8. Death of Director.  Any distribution or delivery to be made to Director under
this Agreement will, if the Director is then deceased, be made to Director's
designated beneficiary, or if no beneficiary survives the Director, to the
administrator or executor of Director's estate. Any such transferee must furnish
the Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.


9. Tax Withholding Obligations.  Director shall be required to deposit with the
Company an amount of cash equal to the amount determined by the Company to be
required with respect to any withholding taxes, FICA contributions, or the like
under any federal, state or local statute, ordinance, rule or regulation in
connection with the grant or vesting of the Restricted Stock.  The Committee, in
its discretion, may permit Director, subject to such conditions as the Committee
shall require, to elect to have the Company withhold a number of shares of the
Company’s Common Stock otherwise deliverable having a fair market value
sufficient to satisfy the statutory minimum of all or part of Director’s
estimated tax obligations associated with the grant or vesting of the Restricted
Stock.  The Company shall not deliver any of the shares of the Company’s Common
Stock until and unless Director has made the deposit required herein or proper
provision for required withholding has been made.


10. Transferability.  The Restricted Stock may not be transferred, assigned or
made subject to any encumbrance, pledge or charge until such Restricted Stock
has vested and any other restrictions or conditions on such Restricted Stock are
removed, have been satisfied or expire.


11. Rights as Stockholder.  Neither Director nor any person claiming under or
through Director will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Director or the Escrow Agent. Except as otherwise provided in this Agreement,
after such issuance, recordation and delivery, Director will have all the rights
of a stockholder of the Company with respect to voting such Shares and receipt
of dividends and distributions on such Shares.


12. No Additional Rights.  Director shall have no right to be employed by the
Company under the terms of this Agreement.


13. Additional Conditions to Release from Escrow.  If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares of Restricted Stock upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the release of
such Shares from the escrow established pursuant to Section 5, such release will
not occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company. The Company will make all reasonable efforts to meet
the requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.


14. Amendment.  This Agreement may be amended only by a writing executed by the
Company and Director that specifically states that it is amending this
Agreement.  Notwithstanding the foregoing, this Agreement may be amended solely
by the Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to Director, and
provided that no such amendment adversely affecting the rights of Director
hereunder may be made without Director’s written consent.  Without limiting the
foregoing, the Committee reserves the right to change, by written notice to
Director, the provisions of the Restricted Stock or this Agreement in any way it
may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling or judicial decisions, provided that any such change shall be
applicable only to shares of  Restricted Stock which are than subject to
restrictions as provided herein.


15. Adjustment of Shares. In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company ("Recapitalization Events"), then for all purposes references herein to
Common Stock or to Restricted Stock shall mean and include all securities or
other property (other than cash) that holders of Common Stock of Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Restricted Stock.


16. Notices.  All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been given on the day delivered
if delivered personally, within three (3) Business Days (as defined below) after
being sent if sent by registered or certified mail (postage prepaid, return
receipt requested), the next Business Day after being sent if sent by overnight
courier (prepaid) or the next Business Day after being sent if sent by
telecopier to either party at the following address:


If to the Company:


Technology Research Corporation
5250 140th Avenue North,
Clearwater, Florida  33760
Attention: __________________
Telephone: (727) ____________
Telecopier: (727) ____________
E-mail: ____________________


If to Director:










Telephone: (___)
Telecopier: (___)
E-mail:


or to such other address as either party shall have specified for itself or
himself from time to time to the other party in writing. For purposes of this
Agreement, the term "Business Day" shall mean any day other than a Saturday, a
Sunday or any day on which commercial banks in Clearwater, Florida are
authorized or required by law to close.


17. Legend.  The certificate evidencing the Shares shall bear the following
legend, if applicable:


"THE COMMON STOCK REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND CERTAIN OTHER REQUIREMENTS THAT ARE FULLY SET FORTH
IN A RESTRICTED STOCK AGREEMENT.  ANY SUCH TRANSFER OR ACQUISITION IN VIOLATION
OF SUCH AGREEMENT(S) IS NULL AND VOID, AND SUCH AGREEMENT IS AUTOMATICALLY
BINDING ON ANY PERSON WHO ACQUIRES THE SHARES.  COPIES OF THE AGREEMENTS ARE ON
FILE AND MAY BE INSPECTED AT THE PRINCIPAL BUSINESS OFFICE OF TECHNOLOGY
RESEARCH CORPORATION."


As soon as practicable after the Shares become vested, the Company will instruct
its transfer agent to release any restrictions on the transfer of these Shares
and the Shares, to the extent vested, will become fully transferable.


18. Acceptance by Director.  The grant of the Shares is conditioned upon the
acceptance of Director of the terms hereof as evidenced by his execution of this
Agreement.  Because the terms of this Agreement contain specific terms and
conditions that may not be addressed in the Plan, Director agrees that the terms
of this Agreement will be binding and control in the event that any discrepancy
arises between the terms of the Plan and this Agreement.  Director acknowledges
and represents that he has reviewed the terms of this Agreement, has received a
copy of the Plan and has been advised of his right to consult with a tax
advisor, financial consultant or legal counsel to obtain legal or financial
advice regarding this Agreement.


19. Application of Florida Law.  This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Florida.  Venue for all purposes shall be deemed to lie
within Pinellas County, Florida.


20. Remedies for Breach of Agreement.  The breach of any confidentiality,
non-disclosure or covenants by Director under any applicable agreement entered
into by and between the Company and Director or the breach by Director of the
terms of this Agreement is acknowledged by the parties hereto to constitute harm
to the Company of an extraordinary character which could cause the Company to
suffer irreparable damages which could not readily be compensated by a monetary
judgment.  Director agrees that the Company shall be entitled, in addition to
all other remedies available to it upon a breach by Director of his obligations
hereunder, to such equitable relief, whether by way of injunction or action for
specific performance, or otherwise as a court might impose, without the
necessity of proving actual monetary damage for any breach by Director of this
Agreement or of any undertaking herein contained.  


The Director and the Company have executed this Agreement on the day and year
first written above.




TECHNOLOGY RESEARCH CORPORATION




By:
       Owen Farren, Chief Executive Officer




DIRECTOR:







